Title: To John Adams from Ebenezer Seaver, 11 August 1812
From: Seaver, Ebenezer
To: Adams, John


Honble John Adams Late President U.S.SirRoxbury August 11th 1812

Since Mr Dearborn and myself vesited you on Saturday last, we have called on General Heath and requested his Attendance with you, at the proposed Convention at Dedham. But from his Rehumatic complaints he declines honouring them with his companey, but this we hope will not prevent your Attendence. if it should, your Opinion on the present state of Affairs, in the form of Resolutions, would be gratifying to the Republicans of this County, especially one relaiting to an Increase of the navy, which I am confident will receive the support of the Gentlemen who will attend from the Town of Roxbury—
With the Highest / respect & Esteem I am / Sir Your Obt. Servt.
Eben Seaver